DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0044], line 4, the specification states “and rapture of the side portions.” Examiner believes this is typographical error and should read –and rupture of the side portions--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US Patent 9,885,410 to Rosendahl et al. (hereinafter Rosendahl).

    PNG
    media_image1.png
    558
    659
    media_image1.png
    Greyscale

Modified Figure 1

	Regarding claim 1, Rosendahl discloses a transmission mount (1, 2) of a vehicle, mounted under a transmission (4) with bushings (3) located between the transmission 
	Regarding claim 2, Rosendahl discloses a space (see Modified Figure 1 above) is formed between adjacent leg portions among the plurality of leg portions of the side units.
	Regarding claim 3, Rosendahl discloses mount holes for combination of the transmission mount with the vehicle body are formed at an end portion in each of the plurality of leg portions (18, 19; see col. 4, lines 36-39).
	Regarding claim 4, Rosendahl discloses the plurality of leg portions includes: a side horizontal plane portion extending in a longitudinal direction of the central unit (see Modified Figure 1 shown) and a side vertical plane portion extending downwards from an edge portion of the side horizontal plane portion (see Modified Figure 1 shown) to have a rectangular cross-sectional structure with a bottom side of the plurality of leg portions being open (see cross-section in Figure 4).
	Regarding claim 5, Rosendahl discloses mount holes for combination of the transmission mount with the vehicle body are formed at an end portion in each of the plurality of leg portions (18, 19; see col. 4, lines 36-39).


    PNG
    media_image2.png
    455
    551
    media_image2.png
    Greyscale
.0
Modified Figure 4
Regarding claim 7, Rosendahl discloses a height of the central vertical plane portion is greater than a height of the side vertical plane portion (see Modified Figure 4 above, central vertical plane is greater in height than side vertical plane) by a predetermined value or more.

	Regarding claim 9, Rosendahl discloses a plurality of central reinforcing ribs (see Figures 3 and 4) is formed on a bottom surface of the central horizontal plane portion.
	Regarding claim 10, Rosendahl discloses the plurality of central reinforcing ribs is formed on the bottom surface of the central horizontal plane portion to be bilaterally symmetrical (see Figures 3 and 4).
	Regarding claim 11, Rosendahl discloses a plurality of side reinforcing ribs is formed on a bottom surface of the side horizontal plane portion of the plurality of leg portions (see Figure 4).
	Regarding claim 12, Rosendahl discloses a weight per unit area of the plurality of side reinforcing ribs formed on the bottom surface of the side horizontal plane portion is less than a weight per unit area of the plurality of central reinforcing ribs formed on the bottom surface of the central horizontal plane portion by a predetermined value or more (Rosendahl shows more ribs in the central area than the side areas, thus having more weight of ribs, see Figures 3 and 4).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevant prior art is cited on the PTO-892, and includes variations of transmission mounts used for stability and to decrease vibrations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/T.L.W./Examiner, Art Unit 3616         

                                                                                                                                                                                               /PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616